| Case 2:20-cr-00154-WSS Document 4 Filed 07/14/20 Page 1of1

| IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. ; Criminal No. 26 -/ CY

KURT COFANO
' MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Cindy K. Chung and Jonathan
D. Lusty, Assistant United States Attorneys for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued for the apprehension of defendant KURT COFANO, upon: the grounds
that an indictment has been returned in the above-captioned criminal case charging the defendant
with violating 26 U.S.C § 5861(d), 26 U.S.C. § 5861(f) and 18 U.S.C. § 922(g¢)(3).. -
Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY

United States Attorney

By:  /s/Cindy K. Chung
CINDY K. CHUNG:
Assistant U.S. Attorney
PA ID No. 317227

/s/ Jonathan D. Lusty

JONATHAN D. LUSTY

Assistant U.S. Attorney
PAID No. 311180
